Title: James Madison to Chapman Johnson, 9 December 1827
From: Madison, James
To: Johnson, Chapman


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    Montp.
                                
                                 Decr. 9. 1827.
                            
                        
                        
                        I have but this moment received from Mr. Trist your letter of the 3d. and catch a fugitive conveyance to the
                            post office, to say that it will not be in my power to attend the meeting of visitors at Charlottesville this week, being
                            confined by influenza and fever which do not abate, and that I have so written to Genl. Cocke. Mr. Monroe not having been
                            heard from, will certainly not be there. I hasten to say this much that you may make your calculations accordingly. With
                            great esteem & good wishes
                        
                        
                            
                                J. Madison
                            
                        
                    